Title: C. W. F. Dumas to the Commissioners: A Translation, 3 July 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague 3 July 1778
      
      That which I had the honor to note in my last concerning Amsterdam’s borrowing was greatly exaggerated. It is limited to a small loan that the treasurer of the town borrows and repays more or less according to the amount of money in the coffers and is to be used for some vessels. The person from whom I learned this was misinformed. Our friend set me straight on the matter.
      Yesterday I communicated the treaty to both him and Burgomaster Temminck of Amsterdam. These gentlemen were very pleased; they find it to be the best of its kind, with every objection anticipated and all that was defective in previous ones remedied.
      Now all that we have to do is let the peat slowly ignite itself. At my request, Mr. Temminck very kindly granted me permission to come and see him when I go to Amsterdam.
      You will see, gentlemen, from the enclosed gazette and soon, if you read it, by that of the Lower Rhine (not to mention the Dutch gazettes) that I have started putting to good use the documents you sent me. They have a very positive effect in these provinces, maintaining a high opinion of the Americans while annoying and confounding Yorke and his friends the journalists. Since the Saratoga affair I have consistently rendered my friends the masters of the battlefield here.
      This morning the British papers brought us the curious news that the expedition of Keppel’s great fleet ended up a wasted venture. After having taken two frigates on station by surprise, started hostilities, and blustered toward Brest, as soon as they saw the French fleet leave Brest to overtake them, they retired and sought safety in the English ports. I hope that, in turn, the French fleet will make a reprisal and find a few British men-of-war to capture, besides what they could get out of the fleets coming back from the two Indies.
      I was very happy to see mention, in your account liste of the arrival of the Deane because I knew in petto that my dear friend Mr. Carmichael was on board that ship under the command of Captain Nicholson. The English papers of 30 June mention it also.
      
      I pray to God with all my heart that He may bless the arms of the United States and grant them soon the most glorious peace and everlasting happiness. I am, with the most sincere respect, gentlemen, your very humble and very obedient servant
      
       D.
      
     